DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Applicant’s amendment/response filed on 2/09/2022 has been entered and made of record.
3.		Applicant has amended claims 2, 3, 13, 17 and 18. Applicant has not added or canceled any claims. Currently, claims 1-21 are pending.
4.		Applicant has amended claim 17 to overcome the 35 USC 101 rejection, therefore, this rejection on claims 17-21 is now withdrawn. Examiner refers to the action below.

Allowable Subject Matter
5.		Claims 1-21 are allowed.
6.		The following is an examiner’s statement of reasons for allowance: The closest prior art of Wilson et al. (U.S. patent 7,782,510 B2) teaches to create a computer generated hologram. The process uses a look up table with phase entries and image points and also calculates the diffraction fringe in order to generated the hologram. Wilson et al. nor any other prior art of record teaches, regarding claim 1, the features of “apply the iterative propagation feedback model based on the target holographic image and using the feedback strength value to generate a final phase only diffraction pattern image for presentation at the 
Regarding claims 2-11, 13-16, and 18-21 these claims are allowed since they are directly or indirectly dependent from allowed independent claims 1, 12, or 17, respectively.
6.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
7.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-4650.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
March 7, 2022